THE THIRTEENTH COURT OF APPEALS

                                    13-21-00240-CV


                             ROGELIO HINOJOSA RIOS
                                       v.
                          OBDULIA BELTRAN BEZERA RIOS


                                   On Appeal from the
                   County Court at Law No. 7 of Hidalgo County, Texas
                          Trial Court Cause No. CL-21-0857-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

October 14, 2021